Citation Nr: 1109586	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation for hypothyroidism in excess of 30 percent. 

2.  Entitlement to an evaluation for chondromalacia of the right knee in excess of 10 percent.  

3.  Entitlement to an evaluation for chondromalacia of the left knee in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which increased a10 percent evaluation for the Veteran's service connection hypothyroidism to 30 percent, effective August 29, 2001, (date of receipt of claim) and continued 10 percent evaluations for the right and left knee disorders.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of the hearing is associated with the claims file.  

The case was remanded in July 2009 for additional development and has now been returned for appellate consideration. 

At the February2009 travel Board hearing the Veteran alleged that she was totally disabled due to her service-connected disorders.  See page 4 of the transcript of that hearing.  Thus, a claim for a total disability rating based on individual unemployability (TDIU) on an extraschedular basis is reasonably raised.  This matter has not been address by the RO in the first instance, must less adjudicated by the RO and, thus, the Board has no jurisdiction over the matter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) (citing Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)); Norris v. West, 12 Vet. App. 413, 421 (1999); Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009); and Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  So, the matter of entitlement to a TDIU rating on an extraschedular basis is referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is manifested by fatigability, constipation, and mental sluggishness but it does not cause muscular weakness, mental disturbance bradycardia or cardiovascular involvement.  

2.  Chondromalacia of the right knee is productive of no more than moderate impairment due to pain, stiffness, weakness, and swelling. 

3.  Chondromalacia of the left knee is productive of no more than moderate impairment due to pain, stiffness, weakness, and swelling. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for hypothyroidism in excess of 30 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.21, 4.119, Diagnostic Code 7903 (2010).  

2.  The criteria for no more than a 20 percent evaluation for chondromalacia of the right knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2010). 

3.  The criteria for no more than a 20 percent evaluation for chondromalacia of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the record reflects that Veteran was provided an August 2001 letter that meets the requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA letter was sent to the Veteran prior to the RO's initial adjudication of his claims in February 2002.  This letter summarized the evidence needed to substantiate the claims and VA's duty to assist.  It also specified the types of evidence the Veteran was expected to provide, including the information VA would obtain, on his behalf, both his private and VA medical treatment records.  

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability if service connection is granted.  In this case, the Veteran received Dingess notice in a March 2006 VCAA notice letter, including as it relates to the downstream disability rating and effective date elements of his claims.  

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that: (1) VA notify the claimant that, to substantiate such a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity and the effect of that worsening has on employment, VA must provide at least general notice of that requirement; (3) the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that may be submitted (or that VA may be asked to obtain) that are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided this notice by RO letter of March 2006.  

Although the procedural notifications required by Dingess, Id. and by Vazquez-Flores, Id., occurred after the initial February2002 adjudication, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  In this case the notification was prior to readjudication of the claims in the Supplemental Statement of the Case (SSOC) in January 2009, December 2009, and September 2010.  An SSOC constitutes a readjudication, even if it states that it is not.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007); see also Prickett, 20 Vet. App. at 377-78.  Accordingly, there has been full compliance with the VA's duty to notify.  


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran's service treatment records are on file but have no bearing on the present claims.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2009 and a transcript thereof is on file.  Her VA outpatient treatment (VAOPT) records are on file as are relevant private treatment records.  Also on file are records pertaining to the Veteran's award of Social Security Administration (SSA) disability benefits.  

The Veteran has been afforded VA examinations for the evaluation of her service-connected disorders at issue, to include examination pursuant to the 2009 Board remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The examination and VAOPT records are adequate bases upon which to base a decision and the examination complies with the 2009 Board remand.  See Stegal v. West, 11 Vet. App. 268 (1998).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

VAOPT records show that in October1992 the Veteran had irritable bowel syndrome (IBS) and diverticulosis.  

On VA examination in August 2001 to evaluate the Veteran's hypothyroidism and disabilities of the knees, it was noted that when she was initially diagnosed with hypothyroidism in 1978 he was experiencing lethargy, fatigue, sensitivity to cold, hair loss, numbness and tingling of the hands and fingers, headaches, irregular bowel, sore throat, hoarseness, dry skin, dry and brittle hair and nails.  She reported not having any sex drive since that time.  She complained of a progressive weight gain since 1978, despite not having much of an appetite.  She reported having memory loss and described herself as forgetful and clumsy.  She had had swelling of her legs for several years.  She had had irregular menstrual periods until she had a hysterectomy in 1992.  She reported taking 0.3 mgs. of Synthyroid daily for several years.  Recently the dosage was decreased but she did not remember the actual dosage.  She still had problems with the symptoms she reported and she felt that they had gotten worse.  She reported having some difficulty swallowing but denied any breathing difficulty or problems with hot weather.  She reported sometimes having cold intolerance.  

The Veteran also complained of having had bilateral knee pain since 1972.  In 1978 her problems had gotten worse and she experienced some grinding, locking, and instability of the knees.  Fluid had been aspirated from her right knee in the 1980s.  She continued to take Motrin throughout the 1980s and had had bilateral arthroscopic surgery, bilaterally, in the late 1980s to decrease pain, grinding, and instability.  Between 1987 and 1994 she had seen a rheumatologist due to diffuse pain affecting several joints.  She was never formally diagnosed with rheumatoid arthritis but had been considered to have chronic fatigue syndrome.  She no longer saw a rheumatologist.  She now complained of pain, weakness, stiffness, locking, inflammation, instability, and lack of endurance of both knees on a daily basis.  She also reported having frequent swelling of the knees.  She related having constant knee pain with flare-ups every two months or so, during which the pain increased.  She described her daily pain as being horrible and during flare-ups it became excruciating.  She took medication with only marginal improvement, and one of the medications caused some dizziness.  She had previously worn knee braces in the 1980s and 1990s.  

The examiner further noted that the Veteran complained fatigue, lethargy, and loss of appetite.  He reported being tired all of the time, feeling weak, difficulty sleeping and having no appetite but eating only to take her medications.  She denied anginal chest pain but admitted having migratory joint pain as well as weakness, pain, and stiffness of her muscles.  She also complained of losing her balance as well as having headaches, tingling and numbness.  Her left foot and her hand and fingers were affected by tingling and numbness.  She could brush her teeth, dress herself, shower, cook, vacuum, walk, drive her car, shop, and take out trash.  However, she had difficulty climbing stairs and could not push a lawn mower or work in her garden because of her knee pain.  She had been employed as a registered nurse since 1969 but was no longer able do that work due to her multiple physical complaints and currently worked part-time self-employed as a retailer.  

On examination the Veteran was 5 feet and3 inches in height and weighed 250 pounds.  Her pulse was 67.  Three blood pressure readings were 139/84, 155/83, and 138/86.  She looked fatigued and appeared to have mild exophthalmus, which she stated had been a life-long condition.  There was no lid retraction or lid lag.  Her skin was warm, moist and without evidence of visible rashes or scars.  There was no adenopathy of her neck, which was supple and without thyromegaly or tracheal shift.  Carotid pulses were 2+, bilaterally, and without bruits.  There was no evidence of major neck distension.  No hand tremor was present.  Leg lengths were equal and there was no sign of abnormal weight-bearing in the feet.  She did not require a device to ambulate.  Her posture and gait were normal.  There was no limitation of function as to standing or walking.  There was no generalized muscle weakness or muscle wasting.  Motion of the right knee was from zero degrees of extension to 134 degrees of flexion and there was pain on the extreme of flexion.  Motion of the right knee was from zero degrees of extension to 136 degrees of flexion and there was pain on the extreme of flexion.  Drawer and McMurray's signs were within normal limits.  She became tearful on examination of the right knee but otherwise the examination was normal.  Range of motion both knees was limited by pain.  There was no fatigue, weakness, lack of endurance or incoordination.  There were no constitutional symptoms of arthritis.  

The examiner noted that the Veteran's T-3, T-4, and thyroid stimulating hormone (TSH) were all normal.  X-rays revealed mild to moderate degenerative changes of each knee.  There were marginal osteophytes at the medial and lateral compartments of the right knee, as well as at the tibial spines.  Spurring was also seen at the tibial spines and patellar margins of the left knee.  

The diagnoses were hypothyroidism, and chondromalacia and degenerative changes of the knees.  The examiner commented that as to the effects on the usual occupation and daily activities, the Veteran had chronic pain in both knees which had cause her to stop working as a registered nurse.  She had multiple somatic complains that affected her on a daily basis and severely compromised her ability for physical activity.  

A July 2003 VAOPT record shows that the Veteran was evaluated for gastrointestinal complaints of gastroesophageal reflux disease (GERD) and gastritis.  She had had headaches and dizziness since a fall 9 weeks earlier, for which she had had a private CT brain scan. 

A July 2003 statement from the Clayton Orthopedic Clinic reflects that the Veteran had ongoing symptoms relative to multiple joints.  Of her knees, the left knee was probably more symptomatic but she also had left hip pain.  She also had sinusitis, GERD, and a hernia.  There was a history of chronic fatigue syndrome.  On examination she had fairly marked crepitus on motion of the knee, more so in the left than the right.  She lacked 1 to 2 degrees of reaching full extension in each knee.  X-rays revealed bilateral osteoarthritis with joint space narrowing and tri-compartmental osteophytic formation of the knees.  The diagnosis was minimal osteoarthritis of the hips and moderate osteoarthritis of the knees.  She also had probable osteoarthritis of the carpal and metacarpal joints of the hands.  

A decision by an Administrative Law Judge of the Social Security Administration in December 2005 awarded the Veteran entitlement to disability benefits effective in March 2000 noting that she had a college education but had not worked as a nurse due to carpal tunnel syndrome, arthritis, bursitis, hypothyroidism, hypertension, gastritis, and depression as well as pain in her knees and hips.  She also had impairment of concentration and memory.  

On official examination in August 2007 the Veteran complained of fatigability, sleepiness, emotional instability, depression, slowing of thought, poor memory, difficulty swallowing, and poor concentration.  She did not report having any tremors or breathing difficulties.  She reported feeling constantly tired, weak, and lethargic.  Even though lethargic, she had problems falling asleep and staying asleep for more than a few hours, and sleeping pills had not provided much help.  Her mood swings had improved but she still had difficulty staying focused and remembering things.  She was intolerant of cold weather and had to wear socks all of the time to stay warm and she also had to wear extra layers of clothing.  Within a period of "336" months her body weight had increased from 142 pounds to 267 pounds.  She had undergone treatment to correct her weight change, including being started on Synthyroid at 0.3 mgs. but the treatment had no helped.  Her thyroid condition had resulted in heart problems consisting of chest pain, a history of abnormal EKG and hypertension, as well as gastrointestinal problems consisting of constipation and bloating.  The thyroid condition had affected her such that she had depression, fatigue, carpal tunnel syndrome, and multiple other complaints.  She had been taking 112 mgs. of Synthyroid since 1999. 

The examiner reported that the following symptoms of the Veteran had been nonresponsive to therapy and treatment.  She related that she still had constipation, chronic fatigue, dry skin, brittle nails, swelling of legs and feet, depression, weight gain despite having no appetite, weakness, and leg cramps.  She required continuous treatment to control the condition because she had been told she had to take Synthyroid for the rest of her life.  There were no side effects of the treatment.  Her functional impairment due to hypothyroidism was difficulty staying focused due to sleepiness and constant tiredness.  She reported having muscle weakness in her arms and legs and being unable to be active for long period of time.  She also related having mood swings and no sex drive.  

With respect to the Veteran's knees, the examiner reported that the Veteran had weakness and was unable to maintain or perform many activities, stiffness and difficulty moving after activities and periods of inactivity, swelling of both knees and sometimes tenderness to touch.  She also had warmth or heat of the knees, and occasional redness below the knees and the inside of her legs. She had giving way of the left knee.  She had lack of endurance and could only stand or walk for short intervals of less than one block.  She had locking of the knees and was sometimes unable to bend or extend the knees.  She complained of constant knee pain and related that her knees became fatigued or tired easily.  She had difficulty placing all of her weight on her knees, and kneeling was difficult and painful.  She did not have dislocations of the knees.  Her knee pain was burning, aching, sharp, and stabbing in nature.  She characterized the pain as being 9 on a scale of 10.  Pain was elicited by physical activity, stress, and changing positions.  The pain was relieved by rest, medication, ice or heat compresses.  When in pain she could function with medication.  Climbing stairs was a slow and painful process.  She related having incapacitating episodes as often as 4 times a month which would last for one day.  In the past year she had had approximately 48 such episodes.  Her functional impairment was limited physical activity.  She reported that she used orthotics, knee braces, and had recently been prescribed a walker but had difficulty using it.  

On examination the Veteran weighed 266 pounds.  Her pulse was 68.  Three blood pressure readings were 142/95, 142/98/ and 140/94.  She was well developed, well nourished, and in no acute distress.  She had no ocular signs of hypertension.  She could hear normal conversations across the examining room.  Her skin was clear of rashes and lesions.  There were three scars encircling the knee caps, each measuring about 1 cm. but the scars were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  There was no thyroid enlargement.  Her breath sounds were symmetric.  There were no cardiac heaves, thrills, murmurs or gallops.  She had a regular sinus rhythm.  Her bowel sounds were normal.  There was no hand tremor.  Leg lengths were equal and her feet had no signs of abnormal weight-bearing.  Her posture and gait were within normal limits. She required braces, orthotics and walker for ambulation because she required extra support when active and ambulating.  Her condition did not cause generalized muscle weakness or generalized muscle wasting.  

On examination of the Veteran's knees, as to each knee there was crepitus and tenderness but no edema, effusion, weakness, redness, heat, guarding of movement or subluxation.  There was tenderness of each medial joint space but no genu recurvatum or locking pain.  Extension of each knee was to neutral or zero (0) degrees and flexion of each knee was to 120 degrees with pain occurring at 10 degrees.  It was noted that normal flexion was to 140 degrees.  Joint function of each knee was additionally limited after repetitive use due to pain, fatigue, weakness, lack of endurance, incoordination, with pain having the major functional impact.  The additional limitation of motion could not be measured in degrees.  The anterior and posterior cruciate ligaments as well as the medial and lateral collateral ligaments of each knee were within normal limits, as was testing of the medial and lateral meniscus of each knee.  X-rays revealed mild to moderate degenerative joint disease (DJD) of each knee and each patella.  Her TSH level, T3 level, and T4 level were all within normal limits.  

The diagnoses were hypothyroidism with subjective complaints of constipation, fatigue, dry skin, brittle nails, problems concentrating, depression, but objectively no thyromegaly and normal thyroid function test; chondromalacia of each knee with mild to moderate DJD bilaterally, status post surgical repair and residual scars, with subjective symptoms of pain, stiffness, weakness, swelling and objectively with pain on motion, well healed scars and abnormal X-rays.  

The examiner noted that the effect of the Veteran's conditions on her usual occupation was not an issue because she had not worked since 2000.  Prior to that her work as a nurse which required her to be on her feet a lot and aggravated her joint problems.  The effect of "the condition" on her daily activity was mild to moderate because activity aggravated her knee problems; however, she was able to perform her activities of daily living.  

An October 2007 report from the Atlanta Orthopedic & Arthroscopy Center reflects that the Veteran complained of bilateral knee pain, which was worse in the right knee.  She had recently heard pop in her right knee and since then had had pain and tenderness of that knee accompanied by restricted range of motion.  She had been seen at an emergency room and had been given a knee immobilizer and pain medication.  She had carpal tunnel syndrome and had had a mild heart attack two years ago and there were some EKG changes but no follow-up.  She also had GERD and high blood pressure.  She was 5 feet 3 inches in height and weighed 266 pounds.  Her blood pressure was 160/96 and her pulse was 78.  Her neck was supple and without masses.  There was a normal sinus rhythm of her heart and no murmurs.  She had bilateral enlargement of the knees, and healed arthroscopic scars. She had bilateral genu valgus, thought it was aggravated by a lot of soft tissue between the knees.  There was prominent tenderness on both medial and lateral joint lines.  There was crepitus on range of motion.  McMurray's and hyperextension tests were positive.  X-rays brought in by the Veteran revealed degenerative changes, even though they were not weight-bearing X-rays, with narrowing of the joint space of the medial and lateral compartments, and patellofemoral DJD.  The impression was right knee DJD, internal derangement of the right knee, and morbid obesity.  She was advised to discontinue the use of the immobilizer and to begin physical therapy on the knee.  

A February 2009 statement from the Veteran's treating VA physician reflects that she was being treated for hypertension, morbid obesity, hypothyroidism, hyperlipidemia, depression, and osteoarthritis of the hips and knees which required ambulatory aids, e.g., a cane, prescription medication, and physical therapy.  Pain from her hips and knees impacted her activities of daily living and prevented her from restful sleep.  

At the February 2009 travel Board hearing the Veteran's representative averred that separate 20 percent ratings should be assigned for each knee disability because of limitation of motion, pain, stiffness, and swelling of such severity that, as shown on the August 2007 VA examination, she used knee braces and walked with either a cane or a walker.  Pages 2 and 3 of the transcript of that hearing.  The Veteran testified that she had had arthroscopic surgery on each knee in the 1980s and that the knees had deteriorated since then.  Page 4.  She had been treated by VA and had provided records from two outside orthopedists.  She had heard popping and cracking in her knees and she had fallen because of her knees because the knee would give out.  Pages 5 and 6.  She had been given a right knee brace and a walker by VA.  Treating sources were no longer able to give her injections into the knees for relief of pain and, at age 56, she was told she should wait until the age of 60 to consider any knee replacement.  Page 6.  

As to hypothyroidism, the Veteran testified that her circulating thyroid hormone levels were within normal limits but this was because there had been an increase in her medications.  She had gained a lot of weight due either to hypothyroidism or inactivity as a result of her knee disabilities.  Page 8.  She had gained a lot of weight in the 1980s and 1990s but had not gained a lot of weight in the last 10 years; rather, in the last 10 years her weight had been stable.  Page 9.  She had not discussed the cause of her past weight gain with her physician.  Page 10.  Due to her hypothyroidism she had been treated for muscle weakness and for numbness in her hand, but she had no numbness in her feet.  She believed that there was nothing in her chart that stated that she had muscle weakness and nothing which clarified why she had numbness in her hands.  Page 10.  She had, as she reported on her last rating examination, that she had sleep disturbance, depression, fatigue, constipation and difficulty with her concentration and remembering things.  Pages 10 and 11.  Her VA physician had also stated this.  She had had sleep disturbance since the 1990s and took medication for it since about 1999 but it had not provided any help.  At that time she had also been given medication for treatment of depression.  Page 11.  Because of her lack of sleep she felt exhausted all of the time.  Page 12.  

A May 2009 statement from the Atlanta Orthopedics reflects that the Veteran had a history of a right medial meniscus tear with osteoarthritis.  She had bilateral DJD, greater in the left knee than the right knee, symptomatically.  It was noted that the Veteran had problems in each knee but primarily in the right knee.  A past MRI had revealed a menisceal tear.  She was referred primarily for osteoarthritis and menisceal tear of the right knee.  In the past she had had corticosteroid injections, bilaterally.  She took various medications for relief of pain and also used a cane, but her pain continued.  On examination she was 5 feet 3 inches in height and was grossly obese.  She had an appropriate mood.  There was no swelling or erythema of the right knee and sensation was intact to touch distally.  Her feet were warm with good capillary refill.  Range of motion of the right knee was from 0 to 90 degrees.  There was tenderness to palpation over the medial and lateral joint lines of the right knee and McMurray's test was positive while sitting.  X-rays revealed tri-compartmental osteoarthritis and it was noted that by an MRI she had a medial menisceal tear.  Debridement of that tear was discussed for relief of pain but it was unclear whether this would give her significant relief and it was possible that she might have continued pain which would ultimately require a knee replacement.  Given her relatively young age, it was worthwhile to consider arthroscopic evaluation and then treat her symptomatically afterwards, and if there was no improvement then consideration should be given to a knee replacement.  

On VA examination of the Veteran's knees in October 2009 the Veteran's claim files and VA medical records were reviewed.  She had worked as a registered nurse from 1992 to 2000, at which time she retired due to knee pain, memory loss, and problems with depression.  She had not worked since.  Her knee conditions did not interfere with her ability to perform activities of daily living because she could dress and undress herself, handle her eating and toilet activities, walk one-quarter mile but with the use of a cane, and lift up to 30 pounds.  She used a cane on a regular basis, took medication for pain, and used knee braces but not on a regular basis because she found them to be tight and cumbersome.  She did not use any other assistive devices.  She performed exercises for her knees at home.  She had had surgical debridement of each knee in the past and had had at least 5 injections into each knee over the last several years, the last one being in 2005.  She reported that physicians had stated they had difficulty getting into the knee, with the injections, because of arthritis and bone spurs. 

The Veteran reported that the pain in each knee was similar but the right knee hurt more than the left, although there were times when the left hurt more than the right. The discomfort was felt mainly on the sides of the knees and usually not in the front, but excessive effort and activity could cause pain on the front.  The pain did not radiate.  The pain was aggravated by activity and relieved by rest and medications.  But recently, and for the last few years, the medications had helped only a little.  Bilateral knee replacements had been recommended but delayed because she was overweight and she had not made up her mind to have such surgery, even if she lost weight. She did not have any history of flare-ups of either knee and there was no history of locking of either knee but she did report a history of effusion of the knees. 

On examination the Veteran appeared to be in a good state of health, although she was in some pain.  She was grossly obese.  She walked slowly and in pain. She had a lumbering gait due to bilateral knee discomfort and, so, could not favor one knee over the other.  She used a cane.  There was no effusion in either knee but she had tenderness around the joint line of each knee and pain over the patellofemoral joint.  Extension of each knee was to 0 degrees.  Right knee flexion was to 90 degrees and left knee flexion was to 100 degrees.  She had pain throughout motion of each knee, particularly in the patellofemoral joint.  On repetition of motion three times she had pain but no weakness, instability or incoordination and no additional limitation of motion due to pain on repeated testing. She had no instability to mediolateral or anteroposterior stresses of either knee.  Power in the quadriceps was 5/5.  X-rays revealed tri-compartmental DJD bilaterally with more loss of cartilage space in the medial compartment, bilaterally, than in the lateral compartment.  

The examiner reported that the Veteran had moderate to severe DJD bilaterally based on clinical examination and X-ray.  There had been significant progression of the disease and it was unwise to proceed with any knee replacement until she lost weight.  There was no evidence of subluxation, lateral instability, ankylosis or dislocated cartilage.  The diagnosis was tri-compartmental DJD of both knees with moderate to severe disability.  

On VA endocrinology examination in October 2009 the Veteran's claim files and computerized records were reviewed.  She was taking 0.112 mgs. of Synthyroid, daily, and had done so for the past 9 years without side effects.  Her TSH levels had all been within the normal range in the past 10 years.  The Veteran complained of chronic constipation, fatigue, and feeling tired all the time. She always felt cold and needed to sleep with her socks on, and covering herself with quilts and blankets even in the summer.  She had also noted mental sluggishness.  She began treatment for depression in 2001 and reported that it helped her memory.  A review of pharmacology records revealed that she had begun taking Elavil in August 2001 and then changed to Zoloft in April 2002.  The medications helped her depression and memory problems.  She had been concerned that she might make an error in patient care.  She would take her blood pressure medication but not remember it long enough to write it down.  She had retired after 30 years of employment.  She reported that her weight had been stable for the past 5 to 6 years but she was about 100 pounds heavier than her weight during her active duty.  She had gained most of the weight between 1988 and 1994.  A records review revealed a 16 pound weight gain in the past 8 years.  She complained of dry skin and of her hair being brittle. Her heart rate was typically from 62 to 66 pulses per minute.  She had headaches occasionally but they were less severe and less frequent than in the past.  She used to be treated for migraines.  She currently ran a gift basket business out of her home.  She would go for 2 or 3 days without sleeping and then her body would shut down and she might sleep for 2 or 3 days.  Sleeping pills did not help her.  When she had insomnia, she might be in bed for only 4 hours out of 24 hours in a day.  When awake she worked on baskets and floral arrangements.  She reported that she became stiff if she sat, so she tried to keep moving.  She reported that she could not travel because sitting in the car for long periods made her so stiff she could not get out of the car. 

On physical examination the Veteran was 5 feet 3 inches in height and weighed 266 pounds.  Her blood pressure was 138/88.  Her heart rate was 70 and her respirations were 16 per minute.  Her skin was dry.  There were no thyroid goiters or nodules palpable.  There were no cardiac murmurs, gallops or rubs.  There was no tremor of the extremities and she had normal reflexes.  Motor strength was 4/5 throughout in the upper and lower extremities.  Her TSH was normal.  

The examiner noted that while the Veteran reported that most of her weight gain was between 1988 and 1994, this was during a time when she had iatrogenic hyperthyroidism (due to an excess level of Synthyroid) which would have increased her metabolism and facilitated weight loss.  She had a 16 pound weight increase in the past 8 years despite normal TSH levels.  Her treated hypothyroidism was less likely than not the etiology of her weight increase.  She had started treatment for depression in 2001 and this led to a marked improvement in her memory problems.  It was very common for depression to create symptoms that could be misdiagnosed as dementia.  Hypothyroidism could contribute to slow sluggish feelings and symptoms similar to depression.  However, she had documented normal TSH levels from 1999 to the present and started depression in 2001.  Her treated hypothyroidism did not contribute to her depression.  Her hypothyroidism was treated and was not the etiology of her symptoms of her reported functional limitations.  Further evaluation and treatment of her sleep disorder would likely lead to a much higher quality of life.  

The Veteran has submitted several copies of articles obtained from the Internet.  

In March 2010 the October 2009 VA examiner reviewed the claims files to consider the articles from the Internet submitted by the Veteran.  The October 2009 VA examiner stated that the articles had been submitted in support of the Veteran's argument that her circulating thyroid hormone levels, T3 and T4, should be used to evaluate her hypothyroidism and not her TSH levels.  It was noted that from 1994 to 1999 she had been prescribed too much Synthyroid and her TSH level had dropped below normal level.  This was a pituitary response to too much circulating thyroid hormone.  The pituitary decreases in TSH production to decrease the thyroid gland's production of T4 and T3.  When a patient had hypothyroidism, their gland could not respond to this drop in TSH.  The physician must change the prescription.  SO, her dose was changed and her TSH had been a goal for many years.  

It was reported that the Veteran had intact pituitary function because her pituitary would turn down when too much hormone was given.  The October 2009 examination did not find clinical evidence or biochemical evidence of hypothyroidism and it was opined that the TSH test was the test that most reliably related her thyroid status.  She did not have central hypothyroidism.  Her TSH, free T4, and total T3 were normal.  The TSH assay was the most reliable assay of these tests.  When patients were on thyroid medication, the goal was to have the TSH between 1 and 2.9, and the Veteran's TSH had been in this goal range.  Her symptoms were not specific to hypothyroidism.  Her symptoms needed to be considered in relationship to other medical issues. Likely contributors were her depression, poor sleep hygiene, and sleep apnea.  

Literature which the Veteran had submitted indicated that "TSH alone is not an accurate test of all forms of hypothyroidism, only primary hypothyroidism."  However, the Veteran had primary hypothyroidism.  As to other information in the articles submitted regarding central or secondary or even hypothalamic tertiary hypothyroidism, it was again noted that she had primary hypothyroidism and her pituitary gland properly regulated based on the exogenous thyroid hormone it received.  Her TSH turned down when she was prescribed too muchSynthyroid, as occurred in the 1990s.  This confirmed intact pituitary and hypothalamic function.  While another article indicated that a low TSH level could indicate overactive thyroid gland function and, rarely, it might indicate damage to the pituitary gland, the Veteran in this case had normal pituitary function.  It was stated that the Veteran had been originally diagnosed with primary hypothyroidism with a high TSH, in the 1990s she had been prescribed too much Synthyroid and it suppressed her TSH but she now had an appropriate Synthyroid dose and normal TSH, and she did not have evidence of pituitary or hypothalamic dysfunction.  A free T3 was not used clinically to follow a patient's thyroid status on Synthyroid in primary hypothyroidism.  It was not part of the laboratory's listed tests for physicians to order in daily practice.  Given the Veteran's normal thyroid tests dated March 8, 2000, she was euthyroid.  Her heart rates for the past 9 years were reviewed in computerized medical records.  They had ranged from 63 to 100.  Most recently, it was 79.  She was not bradcardiac.  She did not have thyroid related heart disease.  Based on all of the above, it was less likely than not that any mental sluggishness, mental disturbance, dementia, weight gain were the result of hypothyroidism.  

VAOPT records show that in April 2010 she had carpal tunnel syndrome.  In June 2010 she complained of constant bilateral knee pain.  She had no locking of the knees but occasional swelling and, on rare occasions, giving out of the knees.  An X-ray revealed a probable macerated tear of a medial meniscus.  Also in June 2010 she was given injections of Lidocaine into each knee for relief of pain.  In August 2010 it was noted that knee replacement had been recommended.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Hypothyroidism

Under 38 C.F.R. § 4.119, DC 7903 hypothyroidism manifested by fatigability, constipation, and mental sluggishness warrants a 10 percent evaluation.  When manifested by fatigability, constipation, and mental sluggishness warrants a 30 percent evaluation.  When manifested by muscular weakness, mental disturbance, and weight gain a 60 percent evaluation is warranted.  When manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness a 100 percent evaluation is warranted.  

Knee Disabilities

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved. When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0° and 10° warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned. 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

Hypothyroidism Rated 30 percent

The current 30 percent rating encompasses the Veteran's complaints of fatigability, constipation, and mental sluggishness.  However, despite the Veteran's complaint of muscular weakness, repeated clinical examinations have not confirmed this complaint.  Moreover, most of the weight gain she experienced occurred many years ago and the recent VA examiner, even after reviewing medical literature obtained by the Veteran from the Internet, opined that any mental disturbance or depression were not due to hypothyroidism.  Similarly, that examiner opined that the Veteran did not have bradycardia and this is confirmed by the clinical record which does not confirm that the Veteran has had a heart rate, or pulse, of less than 60 beats per minute.  Similarly, the VA examiner opined that the Veteran did not have any thyroid related heart disease.  This opinion is more detailed in the rationale and, thus, is given greater probative value than the opinion of an official examiner in 2007 who concluded, apparently based on a recitation of symptomatology and history by the Veteran, that she had depression and cardiovascular problems due to hypothyroidism. 

While the Veteran does complain of cold intolerance, the evidence overall does not show that her disability picture more closely approximates the criteria for the next higher schedular rating of 60 percent at any time during the appeal.  Accordingly, even considering the doctrine of the favorable resolution of doubt, an increased rating for hypothyroidism is not warranted.  

Right Knee Chondromalacia Rated 10 percent

VA X-rays on examination in August 2001 found mild to moderate right knee degenerative changes, the tri-compartmental arthritis was described by private clinicians in July 2003 as moderate, and mild to moderate DJD was again found on VA examination X-rays in August 2007, at which time the diagnosis was that there was mild to moderate impairment due to pain, stiffness, weakness, and swelling.  The arthritis was subsequently described on VA examination in 2009 as moderate to severe but without evidence of subluxation, instability, dislocated cartilage or ankylosis. 

Accordingly, with the favorable resolution of doubt in the Veteran's favor, a 20 percent rating is warranted for the service-connected right knee disability for moderate impairment under DC 5257.  However, a higher rating for severe impairment is not warranted because there is no objective clinical evidence of recurrent episodes of instability or a compensable degree of limitation of motion in any plane of motion.  Moreover, although she has been prescribed both a walker and knee braces, she requires only a cane as an ambulatory aid and she retains a substantial degree of range of motion, even though it is accompanied by pain, and has asymptomatic residual postoperative scarring.  

Left Knee Chondromalacia Rated 10 percent

VA X-rays on examination in August 2001 found mild to moderate left knee degenerative changes, the tri-compartmental arthritis was described by private clinicians in July 2003 as moderate, and mild to moderate DJD was again found on VA examination X-rays in August 2007, at which time the diagnosis was that there was mild to moderate impairment due to pain, stiffness, weakness, and swelling.  The arthritis was subsequently described on VA examination in 2009 as moderate to severe but without evidence of subluxation, instability, dislocated cartilage or ankylosis. 

The evidence indicates that while more recently the Veteran has related having greater symptomatology in the right knee than in the left, the radiological evidence and clinical findings indicate that the level of impairment is essentially the same in each knee.  This was noted when on examination she had a lumbering gait, not favoring one knee over the other.  Accordingly, with the favorable resolution of doubt in the Veteran's favor, a 20 percent rating is warranted for the service-connected left knee disability for moderate impairment under DC 5257.  However, a higher rating for severe impairment is not warranted because there is no objective clinical evidence of recurrent episodes of instability or a compensable degree of limitation of motion in any plane of motion.  Moreover, although she has been prescribed both a walker and knee braces, she requires only a cane as an ambulatory aid and she retains a substantial degree of range of motion, even though it is accompanied by pain, and has asymptomatic residual postoperative scarring.  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VAOGCPREC 6-1996 and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's service-connected hypothyroidism and disabilities of the knees.  There is no evidence of frequent periods of hospitalization for these disorders, and there is also no evidence of marked interference with employment.  Rather, the award of SSA disability benefits indicates that she stopped working due to a combination of service-connected and nonservice-connected disorders.  Thus, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular evaluations are adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 


ORDER

An evaluation for hypothyroidism in excess of 30 percent is denied. 

An evaluation or no more than 20 percent for chondromalacia of the right knee and an evaluation of no more than 20 percent for chondromalacia of the left knee are granted subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


